IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-82,441-01


                   EX PARTE JAMES LUTHER BLACKMAN, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. W95-72927-P IN THE 203RD DISTRICT COURT
                              FROM DALLAS COUNTY


       Per curiam.
                                             ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the

offense of sexual assault and sentenced to imprisonment for twenty years.

       On November 5, 2014, the trial court made findings of fact and conclusions of law. The

trial court recommended that relief be granted.

       The trial court made findings that counsel’s performance was deficient and, but for

counsel’s errors, the proceeding would be different. The trial court’s findings are not supported

by the record.

       Based on this Court’s independent review of the entire record, we deny relief.

Filed: March 25, 2015
Do not publish